Third District Court of Appeal
                               State of Florida

                         Opinion filed October 21, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-807
                          Lower Tribunal No. 01-1698
                             ________________

                            Gloria Yvene Brown,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Ellen Sue Venzer, Judge.

      Gloria Yvene Brown, in proper person.

      Pamela Jo Bondi, Attorney General, and Jonathan Tanoos, Assistant
Attorney General, for appellee.

Before SUAREZ, C.J., and LAGOA and LOGUE, JJ.

      LAGOA, J.

      Gloria Brown (“Brown”) appeals from the trial court’s denial of her Florida

Rule of Criminal Procedure 3.800(a) motion. We affirm the trial court’s order.

However, as the State properly concedes, a review of the sentencing hearing
transcript shows that no record evidence exists for the predicate felony because

defense counsel stipulated to the habitual offender enhancement. A review of the

record also shows that defense counsel stipulated that Brown qualified as a

habitual felony offender, not as a habitual violent felony offender. Accordingly,

we affirm the trial court’s order without prejudice to Brown filing a Florida Rule of

Criminal Procedure 3.800(a) motion presenting a legally sufficient claim as to the

habitual violent felony offender enhancement of her sentence.1




1   We express no opinion as to the merits of the motion.
                                           2